UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-1995



TRUMAN PETWAY,

                                              Plaintiff - Appellant,

          versus


COMMONWEALTH OF VIRGINIA, VIRGINIA DEPARTMENT
OF TRANSPORTATION,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News.   James E. Bradberry,
Magistrate Judge. (CA-03-82-4)


Submitted:   December 15, 2004            Decided:   January 10, 2005


Before LUTTIG, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Truman Petway, Appellant Pro Se. Martha Murphey Parrish, Assistant
Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               Truman    Petway    appeals       the   district   court’s     order*

granting summary judgment to the Defendant on his Title VII claims

of racial discrimination and retaliation. See 42 U.S.C. §§ 2000e -

2000e-17       (2000).     We     have   reviewed      the   record   and   find    no

reversible error. Accordingly, we affirm for the reasons stated by

the district court.        See Petway v. Virginia, No. CA-03-82-4 (E.D.

Va. July 8, 2004).          We dispense with oral argument because the

facts    and    legal    contentions      are    adequately    presented     in    the

materials       before   the    court    and     argument    would    not   aid    the

decisional process.



                                                                            AFFIRMED




     *
      Pursuant to 28 U.S.C. § 636(c), the parties consented to
exercise of the district court’s jurisdiction by a United States
magistrate judge.

                                         - 2 -